DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-5, 7-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snopko et al. (Snopko) (Patent/Publication Number US 2012/0159930). 
	Regarding claims 1, 9, and 17, Snopko discloses a system (16, 20) and method for controlling oxidation of a particulate filter (PF) (20, 22), the method comprising: an engine (16, 18); a particular filter (PF) configured to process at least a portion of exhaust generated by the engine (e.g. See Paragraphs [0020]); one or more sensors (50, 42, 52, 48) (e.g. See Paragraphs [0024]); a memory (44, 45, 54) (e.g. See Paragraphs [0023 and 0026]); and one or more processors (44, 45, 52, 54)  communicatively coupled to the memory and the one or more sensors (e.g. See See Figure 9) configured to: compile input data for initializing a PF model (208, 210) based on information received from the one or more sensors (e.g. See Figure 9; Paragraphs [0023-0024]); execute a simulation of the PF model based at least in part on the compiled input data (See Paragraph [0053] Turning now to FIG. 9, there is shown a computational diagram illustrating one practical implementation strategy whereby a total mass of trapped soot within filter 22 is calculated. Diagram 200 includes various computational and signal processing steps/actions whereby a mean attenuation value 202, a filter temperature 206, a previous mean attenuation value 204, and a prior soot mass total 208 are used to determine a new soot mass total 210. In diagram 200, mean attenuation value 202 and previous mean attenuation value 204 represent values indicative of mean attenuation of transmitted electromagnetic energy at a beginning of a time interval and at an end of the time interval, respectively. The values 202 and 204 are used in a main calculation 212, as is the prior soot mass total 208. Value 202 may be a temperature compensated mean value derived from a raw mean attenuation value, as further described below.), wherein the simulation of the PF model comprises: calculating soot characteristics representative of soot present in the PF (e.g. See Paragraphs [0053-0054]); and determining a 3-dimensional (3D) temperate estimate for the PF based on the soot characteristics, information associated with physical characteristics of the PF (e.g. See Paragraphs [0046-0047 and one or more reaction parameters (See Paragraph [0055] The calibration coefficients C1, and C4 may also be used in main calculation 212, as may calibration coefficients KC2 and KC5. In the illustrated embodiment, a C1 map 224 calibrates coefficient C1, a C2 map 226 calibrates coefficient C2, a C4 map 230 calibrates coefficient C4, and a C5 map 234 calibrates coefficient C5. Each of the respective maps may include a three dimensional map having two hardware coordinates based upon the selected hardware used for soot sensing system 42, and another coordinate corresponding to an intake cycle temperature of exhaust particulate filter 22 and determined by way of known techniques. A gain map 228 may include a three dimensional map having a first coordinate which includes a hardware dependent coordinate based upon the selected hardware for system 42, a second coordinate corresponding to intake cycle temperature, and a third coordinate based upon soot volume which may be determined by way of techniques which will be readily apparent to those skilled in the art.) (e.g. See Paragraphs [0055]); and initiate an oxidation event at the PF based on the simulation (e.g. See Figure 9; Paragraphs [0046-0047 and 0055]).
	Regarding claim 2, Snopko further discloses wherein the 3D temperature estimate is determined using one or more algebraic solutions according to a Euler methodology (Differential Equation method; gain K 228 and adder 216) (See Paragraph [0055] The calibration coefficients C1, and C4 may also be used in main calculation 212, ….  A gain map 228 may include a three dimensional map having a first coordinate which includes a hardware dependent coordinate based upon the selected hardware for system 42, a second coordinate corresponding to intake cycle temperature, and a third coordinate based upon soot volume which may be determined by way of techniques which will be readily apparent to those skilled in the art. Coefficients C2 and C5 may be multiplied by the gain K and the results used in main calculation 212. A calculated soot mass increase since the previous loop may result from main calculation 212, and then processed according to a limit map 220. Limit map 220 may include upper and lower limits varying based upon gain K, and keeps the derivative bounded to real-world rates of change. Limit map 220 also avoids the calculated soot mass increase from jumping when initializing. The limited mass amount processed according to limit map 220 may be integrated with the prior soot mass total 208 at an adder 216, and the result limited via another limit map 222, rendering the new soot mass total 210.) (e.g. See Figure 9; Paragraphs [0055]).
	Regarding claims 3, 10-11, and 18, Snopko further discloses wherein the Euler methodology is one of a Euler explicit methodology and a Euler implicit methodology (Differential Equation method; gain K 228 and adder 216) (e.g. See Figure 9; Paragraphs [0055]).
	Regarding claims 4, 12, Snopko further discloses determining the information associated with the physical characteristics of the PF (temperature and pressure), wherein the information associated with the physical characteristics of the PF comprises a representation of a volume of the PF having one or more cells corresponding to a portion of the volume of the PF (e.g. See [0027-0028]).
	Regarding claims 5, 13, and 19, Snopko further discloses executing a plurality of additional simulations of the PF model; determining an optimized time for initiating the oxidation event at the PF based on the simulation and the plurality of additional simulations, wherein the oxidation event is initiated at the optimized time (e.g. See Paragraphs [0026-0027 and 0046-0047]).
	Regarding claims 7, 15, Snopko further discloses wherein the PF is integrated within a vehicle, and wherein the simulation is executed by a processor of the vehicle (e.g. See Figure 9; Paragraphs [0020-0021]).
	Regarding claims 8, 16, Snopko further discloses wherein the oxidation event is initiated at the PF, based at least in part, on the 3D temperature estimate for the PF determined by the simulation (e.g. See Figure 9; Paragraphs [0046-0047 and 0055]).


Allowable Subject Matter
Claims 6, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, and 112 2nd paragraph (If Needed).
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents:
	Cui et al. (Pat./Pub. No. US 2015/0088398), Sun et al. (Pat./Pub. No. US 2012/0297751), George et al. (Pat./Pub. No. US 2012/0053814), Takahashi et al. (Pat./Pub. No. US 2009/0145111), and He et al. (Pat./Pub. No. US 2010/0126144), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        March 12, 2022